Citation Nr: 0105097	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-18 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a left knee disorder, 
claimed as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from January 1968 to February 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 1998 by the 
Department of Veterans Affairs (VA) Des Moines, Iowa, 
Regional Office (RO).  A video conference hearing was held 
before the undersigned acting Member of the Board in June 
2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  A left knee disorder was not caused or aggravated by a 
service-connected disability.


CONCLUSION OF LAW

A left knee disorder was not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.310 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that even though this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  The Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  The basic elements for establishing 
service connection have remained unchanged. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The RO 
has made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file, and there 
are numerous private medical records in the file.  The 
veteran has been offered an opportunity to submit additional 
evidence in support of his claim.  The veteran has been 
afforded a personal hearing, as well as VA examinations which 
included relevant medical opinions.  With regard to the 
adequacy of the examinations, the Board notes that the 
reports of examination reflect that the VA examiners reviewed 
and recorded the past medical history, noted the veteran's 
current complaints, conducted physical examinations, and 
offered appropriate assessments and diagnoses.  The Board 
does not know of any additional relevant evidence which is 
available.  In short, the Board concludes that the duty to 
assist has been satisfied, as well as the duty to notify the 
veteran of the evidence needed to substantiate his claim, and 
the Board will proceed with appellate disposition on the 
merits.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  Service 
connection may also be granted for disability shown to be 
proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2000).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

The veteran has previously established service connection for 
a shell fragment wound of the right leg, muscle group XI, 
severe, with injury to the tendo-Achilles, adherent scar and 
retained foreign bodies, rated as 30 percent disabling; and 
partial paralysis of the right posterior tibial nerve with 
moderate numbness, rated as 10 percent disabling.

The veteran contends that the RO should not have denied his 
claim for service-connection for a left knee disorder.  He 
asserts that he injured the left knee due to his service-
connected shell fragment wound of the right leg, muscle group 
XI, severe, with injury to the tendo-Achilles, adherent scar 
and retained foreign bodies and also due to his service-
connected partial paralysis of the right posterior tibial 
nerve with moderate numbness.  He reports that in December 
1997, he developed cramps in the right leg and this caused 
him to put all his weight on the left knee which resulted in 
a tear in the ligaments of the left knee.  

The Board notes that a previous claim for service connection 
for a left knee disorder was denied by the RO in July 1993 
and that denial is final.  The current claim which is on 
appeal arises from a separate incident which occurred in 
December 1997. The Board notes that, in light of the previous 
claim for a left knee injury, there is no dispute that the 
veteran had a left knee disorder prior to the incident in 
December 1997.  Therefore, the issue on appeal is whether the 
veteran's service-connected disabilities aggravated the pre-
existing left knee disorder in December 1997.  

The evidence which is of record includes older medical 
records which demonstrate the severity of the veteran's left 
knee disorder prior to the incident in December 1997.  The 
report of a joints examination conducted by VA in December 
1994 shows that the veteran reported that his left knee was 
painful and weak and tended to give way.  He also reported 
that he had noted some recurrent swelling and tenderness in 
and about the left knee which had at times caused him to 
limp.  He also noted the left knee disorder contributed to 
his difficulties with stair climbing and with walking and 
standing for long periods of time.  On objective examination, 
the left knee was not swollen and there was no effusion.  
There was some tenderness over the medial aspect of the left 
knee.  The left knee hyperextended slightly and flexed fully, 
but with mild discomfort in doing so.  There was a slight 
positive drawer sign.  Although the collateral ligaments 
appeared to be intact, there was slight weakness and the 
stability of the knee was thereby affected.  The veteran 
noted crepitance on flexion and extension, but it was 
relatively mild.  There was pain on the left knee on weight 
bearing, but this did not affect his gait unless he stood for 
long periods at times or at intervals when it was 
particularly painful.  Minimal arthroscopic scars were noted 
and they were well healed and nontender.  The left tibia 
could be rotated slightly inwardly and outwardly, suggesting 
slight weakness of the ligamentous structures.  The diagnosis 
was history of partial tear of the left anterior cruciate 
ligament plus a definite weakness of the lateral collateral 
ligament and a general weakness of the ligamentous structures 
and capsule of the left knee, suggesting the need for 
strengthening and appropriate quadriceps physical therapy 
procedure.  

The veteran testified in support of his claim for service 
connection for a left knee disorder during a videoconference 
hearing which was held in June 2000 before the undersigned 
acting Member of the Board.  He stated that in December 1997 
he was getting out of his car when he experienced severe 
muscle spasms in his right lower leg due to his service-
connected right leg disabilities.  He further testified that 
the muscle spasms caused him to put all of his weight on the 
left knee, and this caused the left knee to go out from 
underneath him.  He said that as a result of this incident, 
he had to have surgery on the left knee.  

In support of his claim, the veteran presented private 
medical records dated from December 1997 and early 1998.  A 
record dated in December 1997 shows that when seen for 
evaluation of left knee problems, the veteran gave a history 
of initially twisting his left knee about four years earlier.  
He also stated that he had problems with his left leg because 
of an injury to his right leg in Vietnam.  He stated that he 
had some residual contractures in his right leg, and that 
occasionally it would give away on him.  He also reported 
having excessive stress on the left knee which had been 
injured in the past by this mechanism.  He said that he was 
treated by VA four years earlier in what sounded like an open 
repair of his ACL, but not a true reconstruction.  There was 
also an arthroscopic procedure associated with the repair.  
He said that he initially did well after those procedures, 
until about two years later when he had his first giving way 
episode.  Then, in early December 1997, he reportedly had 
another misstep and twisting injury to his left knee.  He had 
increased pain and instability in his left knee since that 
time.  He had some discomfort which was gradually improving.  
Of more concern to him was the feeling that the knee was 
quite unstable.  He said that with even simple activities it 
felt as though it might give way.  

On physical examination, there was a mild joint effusion.  He 
had a nearly full range of motion.  He did have a moderately-
severe Lachman with soft end point, and also a moderately 
positive pivot shift.  There was no definite varus or valgus 
instability in full extension or in 30 degrees of flexion.  
There was minimal tenderness over the posterior portion of 
the medial joint line.  There was no lateral joint line 
tenderness.  An MRI indicated an abnormal ACL and a question 
of an impaction injury to the lateral tibial plateau.  There 
was increased signal in the medial malleolus which appeared 
to be consistent with a degenerative tear.  The impression 
was ACL tear left knee, chronic with acute pivot shift, and 
possible degenerative medial meniscus tear.  The plan was to 
have the veteran begin an aggressive hamstring strengthening 
program and avoid twisting and pivoting activities.  The 
treating physician noted that the veteran had significant 
functional instability and would likely require 
reconstructive knee surgery.  

Private medical records dated in January and February 1998 
contain similar information.  A noted dated in February 1998 
shows that the veteran underwent a diagnostic arthroscopy 
with endoscopic medial meniscus repair with bionix meniscal 
arrows, and an endoscopic ACL reconstruction using a patellar 
tendon bone allograft.  Subsequent follow-up records show 
that he was doing well after the left knee ACL reconstruction 
and medial meniscus repair.  

The veteran also presented a letter dated in April 1998 from 
Dale T. Steinmetz, M.D., which contains the following 
comments:

[The veteran] initiated care with me in 
December of 1997.  He presented with a 
complaint of severe left knee pain after 
a twisting injury while trying to exit 
his automobile.  He reported that he had 
suffered a combat wound to the right 
lower leg, requiring him to walk with a 
cane.  Because of this debilitation of 
the right lower leg, he relies mostly on 
the left to support his weight when 
performing such tasks as arising from the 
car.  He reports that he had had some 
chronic problems with the left knee as 
well, but this twisting injury caused a 
sudden, acute, intolerable pain.  Other 
items in his medical history are 
hypertension, high cholesterol and non 
insulin dependent diabetes mellitus.  

On physical exam, I found [the veteran] 
to be a pleasant gentlemen no in any 
acute distress, but he did appear to be 
in moderate to severe pain.  He did 
exhibit hypertension at 148/102.  He is 
moderately obese at 242 lb.  Lungs were 
clear.  Heart rate was regular rate and 
rhythm.  A more specific examination of 
the lower extremities revealed an 
atrophic, deformed right lower leg with 
well-healed scars consistent with a 
combat wound.  In examining the left 
knee, he had extreme pain with range of 
motion and minimal effusion.  Examination 
was limited secondary to the patient's 
pain, but he definitely had an exam 
consistent with a deficiency in the 
anterior cruciate ligament and probably a 
meniscal tear.  

I placed [the veteran] in a knee 
immobilizer, suspecting acute left 
anterior cruciate ligament rupture and 
probable meniscus tear.  He was referred 
to orthopaedics and given pain 
medication.

The report from the orthopaedic surgeon 
agreed that he had an anterior cruciate 
ligament deficiency with medial meniscus 
tear confirmed by MRI.  He was 
recommended to have reconstructive 
surgery of the left knee.

Dr. Scott Meyer performed this surgery in 
February of 1998.  He was doing as 
expected and continuing with physical 
therapy as indicated by my last report 
from Dr. Scott Meyer.  

In my opinion, the injury to the left 
knee was definitely due to the deformity 
and disability of the right lower 
extremity, requiring him to compensate 
with his left lower extremity.

The report of an examination of the veteran's joints 
conducted by the VA in August 1998 shows that the veteran 
gave a history of first injuring his left knee in 1993, at 
which time it was found that he had a partial tear of the 
anterior cruciate ligament.  He also reported that he 
subsequently injured the left knee while getting out of a car 
in December 1997.  He underwent surgery in February 1998 with 
repair of the ACL.  The incision eventually healed without 
significant problems and without residuals.  Immediately 
after the surgery there was some impairment of the range of 
motion, but it improved greatly since then, though it was 
still with considerable pain and discomfort such that he 
demurred climbing stairs, and avoided squatting, bending, and 
kneeling.  The postoperative effusion had eventually cleared.  

Following examination, the VA examiner noted that the 
veteran's contention was that the instability of the right 
leg due to his gunshot wound, along with limping, recurrent 
muscles cramps, and strain, had resulted in the left knee 
deficiency.  The veteran reportedly felt that because of 
bearing excessive weight and compensating for the problems of 
the right leg, he was susceptible to the injuries that 
required the left knee surgery.  The examiner stated that he 
found this to be a matter of conjecture.  He also noted that 
the veteran had underlying problems, such as diabetes 
mellitus, which would make him more vulnerable to such events 
than one would expect in a nondiabetic individual.  
Therefore, the examiner concluded that he was unable to state 
that there was a direct connection between the left knee 
condition that required surgery and the service-connected 
gunshot wound injury of the right gastrocnemius and Achilles 
tendon.  He noted that the interval between the gunshot wound 
to the right leg and the development of the injury to the 
left knee was such that the likelihood of a connection was 
quite remote.  

The report of a VA examination addendum dated in September 
1998 shows that the examiner who conducted the VA examination 
in August 1998 reported that he had now reviewed the 
veteran's past medical records, including service medical 
records, as well as his own report of August 1998.  He 
expressed his opinion that his report was full and 
comprehensive and that he restated that the veteran had a 
right leg injury in service and a left knee injury in 1993 
requiring surgery in 1997.  The diagnoses were (1) post-op 
status arthroscopic arthroplasty of left knee with allograft 
for ACL reconstruction, with excellent results but with 
slight functional limitation; and (2) residual damage to the 
right gastrocnemius muscle and Achilles tendons from gunshot 
wound in service; and (3) adult onset diabetes mellitus, type 
II, treated, controlled, and uncomplicated.  The VA examiner 
also made the following comments:

I indicate at this time that the cause of 
the veteran's left knee problem is, in my 
view, very unlikely to be related to his 
service connected condition in the right 
leg.  There is no record of his having 
injured his left leg or knee at the time 
of the original right leg injury.  The 
condition of the left knee that required 
surgery would be very unlikely to be the 
result of any increased stress that might 
have occurred as a result of the previous 
limp or extra stress applied to the left 
knee as a result of the right leg 
problem.  Certainly, the right leg injury 
did not directly cause the left knee 
injury at the time, and I do not feel 
that it was a result of any undue stress 
resulting from limp, etc.  Further, I 
don't believe that there was any undue 
aggravation of the left knee resulting 
from his service connected disability.  
It is my opinion that his injury to the 
left knee in 1993 initiated the damage 
which subsequently resulted in the 
surgery in 1997.  It is not my belief 
that any instability in his right leg was 
either directly or indirectly the cause 
of his left knee condition.  

The report of a joints examination conducted by the VA in 
October 1999 shows that the veteran was examined by a 
different VA physician.  The examiner reported that he 
carefully reviewed the veteran's claims file and medical 
records.  He noted the veteran's history of sustaining wounds 
to the right leg, and of injuring his left knee after 
service.  He also noted that the veteran reported a history 
of getting a painful cramp in his right leg while getting out 
of a car in December 1997.  This reportedly caused him to 
lose balance and twist and fall to the ground.  He reportedly 
had increased pain to the left knee and evaluation revealed a 
complete tear of the anterior cruciate ligament of the left 
knee.  This was repaired in February 1998, and the veteran 
obtained a good outcome.  His left knee no longer gave away.  
He still noted some popping and cracking and occasional 
discomfort, but swelling had not been prominent once 
convalescence occurred.  

On examination, he walked into the examination room in a 
normal fashion.  He was able to heel and toe walk, with some 
weakness noted on the service-connected right side where 
there was mild atrophy of the quadriceps.  Examination of the 
left knee showed no swelling.  There was mild atrophy of the 
quadriceps.  There were well healed arthroscopic scars and 
vertical arthrotomy scars which were nontender.  The knee 
moved from 0 to 140 degrees.  There was mild discomfort at 
full flexion.  No other signs of mechanical derangement were 
present.  There was maybe a trace of anterior drawer 
instability, but this represented a good outcome following 
anterior cruciate reconstruction.  The examiner made the 
following comments regarding the claim for service connection 
for a left knee disorder:

The etiology of his left knee disorder is 
a partial and complete tear of the 
anterior cruciate ligament, the result of 
trauma.  I would not accept the 
contention that the increased stress of 
walking and other activities, abnormal on 
the right, caused this.  I believe it was 
caused by an injury sustained initially, 
and then aggravated by an additional 
injury getting out of his car in December 
1997.  The only connection with his 
service-connected right leg impairment is 
the history of sustaining a painful cramp 
causing him to fall in December 1997, 
precipitating additional difficulty with 
the left knee resulting in the operation 
which has been successful.  The baseline 
manifestations of his left knee at 
present are not due to the condition of 
his right leg and there are no present 
increased manifestations.  

After reviewing the entire claims file, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim.  The Board finds that the findings and conclusions by 
the VA examiners, which weigh against the veteran's claim, 
are more convincing than Dr. Steinmetz's general statement.  
In this regard, the Board notes that the VA examiners based 
their opinions on a review of the claims file so as to have 
an objective view of the veteran's history.  The Board also 
notes that the VA examiner's opinion in October 1999 that the 
baseline manifestations of the left knee have not increased 
indicates that there is currently no additional disability of 
the left knee over and above the condition prior to December 
1997 for which service connection may be granted.   Thus, the 
preponderance of the evidence shows that the veteran's left 
knee disorder was not caused or aggravated by a service-
connected disability.  The Board emphasizes that the only 
claim currently on appeal is a claim that the veteran's 
December 1997 left knee injury was a result of his service 
connected right lower extremity disability and not due to a 
prior injury to the left knee in 1993.  The greater weight of 
the competent medical evidence shows, however, that it is 
more likely that the opposite was true:  the December 1997 
injury was due to the condition of the left knee which had 
existed since 1993 and not to the right lower extremity 
disability.  Accordingly, the Board concludes that a left 
knee disorder was not proximately due to or the result of a 
service-connected disability or aggravated thereby.  As such, 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran, the benefit-of-the-doubt rule is not applicable, and 
the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).  


ORDER

Service connection for a left knee disorder, claimed as 
secondary to a service-connected disability, is denied.




		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

